15 Mich. App. 5 (1968)
165 N.W.2d 898
PEOPLE
v.
BALL
Docket No. 2,744.
Michigan Court of Appeals.
Decided December 20, 1968.
Leave to appeal denied June 11, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Richard J. Padzieski, Assistant Prosecuting Attorney, for the people.
Hanley M. Gurwin, for defendant on appeal.
Leave to appeal denied June 11, 1969. See 382 Mich. 760.
PER CURIAM:
Defendant was convicted by a jury of murder in the second degree.[1] On appeal he *6 asserts that prejudicial error was committed at trial when his confessions were admitted into evidence. Defendant alleges that the confessions were not freely given and, assuming arguendo that they were voluntarily given, in light of People v. Hamilton (1960), 359 Mich. 410, the confessions were not admissible for the reason that they were made during a period of illegal detention.
Subsequent to conviction, a Walker hearing[2] was conducted by the court and a determination made that the confessions were voluntary. We concur in that determination. At the evidentiary hearing to determine the voluntariness of the confessions, the court inquired into facts and circumstances attending the arrest, detention and ultimate confessions made by defendant prior to arraignment on the warrant. Between the arrest and the confession, a period of approximately 26 hours, the officers checked out 2 different alibis offered by defendant.
Unlike the factual situation in People v. Hamilton, supra, the record does not support the contention that the delay in arraignment was "done for prolonged interrogatory purposes and without proven justification of the delay." People v. Hamilton, supra, p 417. The proceedings were still at a stage where there was bona fide questioning to determine the immediate issue of release or complaint. The record does not show that defendant was detained for the purpose of sweating a confession. See People v. Ubbes (1965), 374 Mich. 571; People v. Farmer (1968), 380 Mich. 198.
Affirmed.
LESINSKI, C.J., and J.H. GILLIS and BEER, JJ., concurred.
NOTES
[1]  CL 1948, § 750.317 (Stat Ann 1954 Rev § 28.549).
[2]  People v. Walker (On Rehearing, 1965), 374 Mich. 331.